Citation Nr: 1022099	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected hypertension prior to 
December 1, 2007.

2.  Entitlement to a compensable evaluation for service-
connected hypertension from December 1, 2007 to the present.

3.  Entitlement to an initial compensable disability rating 
for service-connected dermatitis prior to January 8, 2009.

4.  Entitlement to a disability rating greater than 10 
percent for service-connected dermatitis from January 8, 2009 
to the present.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1996 to November 
1998 and from January 2003 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The  issue of service connection for hypertensive heart 
disease has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate action.  

In regard to the claim of entitlement to a compensable 
evaluation for service-connected hypertension from December 
1, 2007, to the present, the Board observes that as this is 
an appeal from an initial decision back to December 2004, 
there was no final decision from which a reduction by 
revision due to clear and unmistakable error could have been 
undertaken in accordance with the provisions of 38 C.F.R. 
§ 3.105(e).  Therefore, as this is a staged rating case 
under, Fenderson v. West, 12 Vet. App. 119 (1999), the 
propriety of a reduction as may be undertaken is not at issue 
under 38 C.F.R. § 3.105(e).

In an August 2009 rating decision, the disability rating for 
the Veteran's service-connected dermatitis was increased by 
the RO from a noncompensable disability rating to 10 percent 
disabling.  Applicable law provides that absent a waiver, a 
claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of the 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.  

The issue of an increased disability rating for dermatitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record dated prior to December 1, 2007, 
does not show that the Veteran's hypertension was manifested 
by diastolic blood pressure of predominantly 110 or more, or 
systolic blood pressure of predominantly 200 or more.

2.  The evidence of record dated from December 1, 2007, shows 
that the Veteran's hypertension is manifested by a history of 
diastolic blood pressure of predominately 100 or more 
requiring continuous medication for control.   


CONCLUSIONS OF LAW

1.  Prior to December 1, 2007, the criteria for a disability 
rating greater than 10 percent for hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2009).

2.  From December 1, 2007, the criteria for a 10 percent 
disability rating for hypertension have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in September 2004, the Veteran was notified 
of the information and evidence necessary to substantiate her 
claims.  VA told the Veteran what information she needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the 
now service-connected dermatitis disability, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in a letter dated in December 2008.  
Specifically, VA informed the Veteran that a disability 
rating would be determined for her disability by applying the 
relevant diagnostic codes.  The Veteran was also provided 
notice of the applicable relevant diagnostic code provisions.  
Her hypertension claim was subsequently readjudicated by way 
of the August 2009 Supplemental Statement of the Case (SSOC).

VA satisfied the notice requirements under Dingess in a 
December 2008 letter, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of her 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  She was 
provided an appropriate VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.
In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Initial Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, concerning the hypertension claim, the Board notes 
that the Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a 
disability for any increased rating claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

Words such as "moderate," "moderately severe," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Hypertension

By way of a brief history, service connection for 
hypertension was granted by way of a December 2004 rating 
decision, at which time a 10 percent disability rating was 
assigned effective as of August 5, 2004.  In September 2004, 
the Veteran filed a Notice of Disagreement, asserting that a 
higher disability rating was warranted for her hypertension 
disability.  In a November 2006 rating decision, the RO 
proposed to reduce the disability rating for hypertension 
from 10 percent to a noncompensable disability rating.  By 
way of a September 2007 rating decision, the Veteran's 
hypertension disability was assigned a noncompensable 
disability rating, effective December 1, 2007.  

As was noted in the introduction section of this decision, 
with respect to the claim of entitlement to a compensable 
evaluation for service-connected hypertension from December 
1, 2007, to the present, the Board observes that as this is 
an appeal from an initial decision back to December 2004, 
there was no final decision from which a reduction by 
revision due to clear and unmistakable error could have been 
undertaken in accordance with the provisions of 38 C.F.R. 
§ 3.105(e).  Therefore, it is appropriate to proceed as if 
this is a staged rating case under, Fenderson v. West, 12 
Vet. App. 119 (1999). 

The Veteran's service-connected hypertension is currently 
rated under Diagnostic Code 7101, hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Under this diagnostic code provision, a 10 percent disability 
rating is assigned for hypertension when diastolic pressure 
is predominately 100 or more; or when systolic pressure is 
predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 disability percent 
rating is assigned when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 40 percent disability rating is assigned when 
diastolic pressure is predominantly 120 or more.  A maximum 
60 percent disability rating is assigned when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

As indicated above, to receive the next higher rating of 20 
percent for the period of time prior to December 1, 2007, the 
Veteran's diastolic pressure, i.e., the bottom number of her 
blood pressure reading, must be predominantly 110 or more; or 
the Veteran's systolic pressure, i.e., the top number of her 
blood pressure reading, must be predominantly 200 or more.  

To achieve a compensable disability rating from December 1, 
2007, to the present, the Veteran's diastolic pressure must 
be predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; a history of diastolic 
pressure predominately 100 or more, requiring the continuous 
use of medication for control.  

The claims file reflects that the Veteran underwent a VA QTC 
examination in September 2004, at which time she was noted to 
have been diagnosed with hypertension approximately one year 
prior.  She denied any symptoms associated with her 
diagnosis.  She was noted to use prescription medication to 
treat her condition with good response.  The physical 
examination revealed blood pressure readings of 140/90 on 
three separate occasions.  The diagnosis was hypertension.  
The examiner noted the presence of additional findings of 
hypertensive heart disease.

Included in the claims file is a VA medical treatment records 
showing a summary of the Veteran's blood pressure readings 
between April 2005 and August 2009.  This summary shows the 
following blood pressure readings:  147/96 (4/05); 150/75 
(5/05); 146/103 (6/05); 144/98 (6/05); 155/102 (8/05); 
141/102 (8/05); 156/95 (5/06); 146/88 (6/06); 128/83 (7/06); 
120/65 (10/06); 117/68 (11/06); 131/76 (12/06); 154/96 
(2/07); 140/95 (2/07); 133/87 (3/07); 126/70 (11/07); 151/99 
(6/08); 138/98 (10/08); 145/110 (11/08); 166/97 (11/08); 
144/90 (11/08); 133/95 (11/08); 132/90 (3/09); 146/90 (3/09); 
and 145/97 (8/09).

In a May 2005 VA outpatient treatment record, the Veteran was 
diagnosed with uncontrolled hypertension.  She was prescribed 
medication to treat her condition.  

An August 2005 VA medical telephone contact note shows that 
the Veteran reported having an evaluated blood pressure for 
three days.  She reported her systolic pressure as above 160 
and her diastolic pressure as above 110.  She stated that her 
current prescription medication was not working.  An 
additional VA medical treatment record dated shows that she 
was seen as an outpatient that same day, at which time her 
blood pressure reading was 141/102 (as reflected in the above 
referenced VA blood pressure reading summary).  Subsequently, 
the dosage of her blood pressure medication was increased.  

A July 2006 VA outpatient treatment record documents the 
Veteran's reports that she monitored her blood pressure at 
home and that her blood pressure readings averaged in the 
"120's/80's."  At the time of her outpatient treatment, her 
blood pressure reading was reported as 128/83 (as reflected 
in the above referenced VA blood pressure reading summary).  
The assessment was hypertension, much improved.

In VA outpatient treatment records dated in December 2006 and 
March 2007, the assessment of the Veteran's condition was 
hypertension, stage 2, requiring three medication for 
adequate control.  The Veteran's recent blood pressure was 
reported as stable in both treatment records.

In the July 2005 Notice of Disagreement and the January 2007 
VA Form 9, the Veteran testified as to her currently 
symptomatology.  She essentially asserted that her blood 
pressure is uncontrolled and that she is required to take 
three medications to treat her condition.  She stated that 
she has sought emergency treatment due to high blood pressure 
readings and that her condition has caused her to have 
migraine headaches.  
Analysis 

Having reviewed the evidence of record in light of the 
relevant laws and regulations, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher disability rating for the service-connected 
hypertension disability prior to December 1, 2007.  And thus, 
this portion of the appeal must be denied.  With respect to 
the disability rating since December 1, 2007, however, 
reasonable doubt is decided in the Veteran's favor and the 
Board concludes that a 10 compensable disability rating is 
warranted.    

Increased Rating for Hypertension prior to December 1, 2007

Following a careful review of the evidence, the Board finds 
that the Veteran's hypertension is not shown to be more than 
10 percent disabling from the effective date of service 
connection to December 1, 2007.  The Veteran's blood pressure 
has been read on various occasions prior to this date.  The 
medical evidence of record shows that out of at least 20 
total blood pressure readings reported for this time period, 
the diastolic readings have been predominately below 110.  In 
this regard, the Board recognizes that in August 2005 the 
Veteran reported her diastolic pressure readings she took at 
home were in the 110's for three days.  On the day of her 
report, however, her blood pressure was evaluated by a VA 
medical professional and her diastolic pressure was found to 
be 102.  Moreover, her August 2005 reported high diastolic 
pressure constitutes only three diastolic readings of 110 or 
more.  Subsequently, the Veteran reported in July 2006 that 
her home monitored diastolic blood pressure averaged in the 
80's.  In light of the approximately 20 diastolic blood 
pressure readings reported during this period, the August 
2005 reported diastolic pressure readings do not amount to a 
disability picture of diastolic pressure of predominately 100 
or more.  Thus, the evidence does not show that a higher, 20 
percent disability rating is warranted based on the Veteran's 
diastolic blood pressure.  

Additionally, the competent medical evidence of record has 
not shown that the Veteran's systolic pressure was 
predominantly 200 or more prior to December 1, 2007.  The 
medical evidence show that out of the approximately 20 total 
blood pressure readings reported during this time period, 
there were none that exhibited a systolic reading of at least 
200.  Indeed, the systolic blood pressure ranged from a low 
of 120 to a high of 156 during this time.  The Veteran's 
systolic blood pressure readings do not meet the criteria for 
the next higher, 20 percent disability rating.  As such, the 
Veteran's hypertension disability does not meet the criteria 
for a evidence a 20 percent rating under Diagnostic Code 7101 
prior to December 1, 2007.

Essentially, the medical evidence demonstrates that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for hypertension prior to December 1, 2007.  As the 
preponderance of the evidence is against this aspect of the 
Veteran's claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
  
Increased Disability Rating for Hypertension from December 1, 
2007 

With respect to the remaining aspect of the Veteran's claim, 
the Board finds that there is evidence of a history of 
diastolic pressure readings of 100 or more, requiring the 
continuous use of medication.  This evidence strongly 
suggests that the Veteran has a history of diastolic pressure 
predominately 100 or more which requires continuous 
medication for control, making it closer to the higher 10 
percent disability rating rather than the lower, 
noncompensable rating.  As such, with resolution of 
reasonable doubt in favor of the Veteran, an initial 10 
percent rating, but no more, is granted.

In this case, the medical evidence of record documents the 
Veteran's history of diastolic blood pressure readings of 100 
or more.  Indeed, the record reflects diastolic pressure 
readings of 103 (6/05); 102, (8/05); 102 (8/05); and 110 
(11/08).  Moreover, the medical evidence illustrates that the 
Veteran has required the continuous use of medication to 
control her blood pressure.  As recently as March 2007, it 
was noted in a VA outpatient treatment record that the 
Veteran requires the use of three medications for adequate 
control of her blood pressure.  While not all of the 
Veteran's diastolic pressure readings have been of 100 or 
more, in light of the need for continuous use of three 
medications to control her disability, the Board must resolve 
all doubt in the Veteran's favor.  Therefore, giving the 
Veteran the benefit of the doubt, the Board finds that the 
Veteran had a history of diastolic pressure readings of 
predominately 100 or more that required continuous medication 
for control.  Thus, the criteria for a 10 percent disability 
rating for hypertension have been met from December 1, 2007, 
to the present.  

Conclusion- Hypertension Claim

The Board has considered the Veteran's lay assertions to the 
effect that her hypertension is of such severity as to 
warrant an evaluation in excess of 10 percent disabling.  
While the Veteran is generally considered competent to report 
symptoms, a lay person such as the Veteran is not competent 
to offer an opinion on complex medical questions, such 
determining the clinical severity of hypertension.  As 
explained above, for VA rating purposes the severity of 
hypertension is measured based on a demonstration of specific 
readings made upon blood pressure testing; the Veteran does 
not maintain that she has the ability or equipment to make 
such findings himself, nor has he identified any evidence or 
medical source which has made such a findings during the 
appeal period.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Essentially, in this case, 
it is beyond the Veteran's competence to determine the 
severity of her hypertension, herself.  

Accordingly, the Veteran's blood pressure readings throughout 
the pendency of this appeal have not satisfied the 
requirements for a disability rating in excess of 10 percent 
disabling under Diagnostic Code 7101.  The Board observes 
that Diagnostic Code 7101 was amended during the course of 
this appeal, in that Note (3) was added to allow for a 
separate rating for hypertensive heart disease and other 
types of heart disease, effective October 6, 2006.  As noted 
above, the issue of hypertensive heart disease has been 
referred to the RO for appropriate action.  

Finally, the Board finds that the Veteran's hypertension does 
not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's hypertension.  
Accordingly, the claim will not be referred for extra-
schedular consideration.


ORDER

An evaluation in excess of 10 percent disability for 
hypertension prior to December 1, 2007, is denied.

A 10 percent disability rating, and no more, is warranted for 
hypertension from December 1, 2007.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's dermatitis claim.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that she is afforded every possible consideration.  
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran seeks a higher disability rating for her 
service-connected dermatitis disability.  While the claims 
file generally includes VA treatment records dated from May 
2005 to August 2009, these records do not appear to be 
inclusive of all of the treatment records related to the 
Veteran's skin disability.  Specifically, these records 
reflect that she was diagnosed by a VA medical profession 
with nonspecific skin eruptions in April 2005.  However, the 
medical treatment record associated with this diagnosis is 
currently not of record.  Additionally, it is noted in a June 
2008 primary care treatment record that the Veteran was seen 
for a VA dermatology consultation in August 2007.  However, 
the August 2007 VA dermatology consultation note has not been 
associated with the claims file.  The Board observes that VA 
shall, if authorized, obtain all relevant medical records, 
including private medical records.  38 C.F.R. § 3.159(c)(1).  
As such, the Board finds that it has no choice under the law 
but to remand this matter further development, as any 
additional treatment records may prove beneficial in deciding 
the Veteran's claim for an increased disability rating.  

Additionally, the Board finds that an additional VA 
examination is warranted in this case to assess the current 
nature and severity of the Veteran's skin disability.  The 
Board notes that the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted in May 
2006.  See VAOPGCPREC 11-95 (1995).  However, in this case, 
the Board believes that supplemental information is required 
prior to the adjudication of the claim on appeal, and that a 
current evaluation of the Veteran's skin disability would 
prove helpful in adjudicating the merits of the claim.  The 
record reflects that the most recent VA examination was 
conducted in November 2004.  The medical evidence obtained 
since that time suggest that the Veteran's symptoms may have 
gotten worse since the last VA examination.  Specifically, a 
February 2009 VA treatment record shows that the Veteran had 
erythematous and/or hyperpigmented patches on her hands, 
chests, legs, neck, flanks, and posterior thighs.  Therefore, 
the Board is of the opinion that further development is 
required before the Board decides this appeal.  Due to the 
passage of time, the evidence indicating a possible increased 
severity, and the lack of pertinent medical evidence, the 
Board finds that additional development is warranted to 
determine the current nature and severity of the Veteran's 
service-connected dermatitis.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain the Veteran's VA medical treatment 
records dated from April 2005 until the 
present.  All relevant records obtained 
shall be associated with the claims file.  
If attempts to obtain said records reveal 
that these records are unavailable or 
unobtainable, the RO shall so indicate. 

2.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA skin 
examination to assess the severity of the 
Veteran's service-connected dermatitis.  
The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims 
file was in fact reviewed in conjunction 
with the examination.  All necessary tests 
and studies shall be undertaken.

The examiner shall describe in detail the 
manifestations of the Veteran's dermatitis 
disability, indicating in percentages how 
much of the entire body and how much 
exposed area is affected.  The examiner 
shall also indicate whether or not there 
are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the her employment and activities 
of daily life.  The examiner must provide 
a comprehensive report including a 
complete rationale for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the examiner's 
conclusion.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


